DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-4 and 6-13 were rejected and claim 5 was objected in Office Action from 02/11/2022.
Applicant filed a response, amended claim 1 and 5 and added claim 16.
Claims 1-15 are currently pending in the application, of claims 14-15 are withdrawn from consideration.
Claims 1-4, 6-13 and 16 are being examined on the merits in this Office Action.

Claim Objections
Claims 1, 5, and 16 are objected to because of the following informalities:
In claim 1 and 5, it is suggested to amend “the exterior walls” with - -the plurality of exterior walls- -.  
It is suggested to amend claim 16 to read - -the partition wall extends along an entire height of the housing and contacts both of the bottom part and the top cover- -.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4 and 6-13 are rejected under 35 U.S.C. 103 as being unpatentable over Mandarino (U.S. Patent Application Publication 2012/0085109) and further, in view of and Iida (U.S. Patent Application Publication 2016/0093933).
Regarding claim 1, Mandarino teaches a battery system (i.e., uninterrupted power supply system) (100) (paragraph [0037]) (see figure 2) comprising:
a battery module (i.e., battery subsystem) (160) (paragraph [0042]) (see figure 3); and
a housing (i.e., enclosure) (110) (paragraph [0037]) comprising:
a bottom part (i.e., bottom panel) (112C) (paragraph [0038])
a top cover (i.e., roof panel) (112A) (paragraph [0038])
a plurality of exterior walls (i.e., side panels) (112B) (paragraph [0038]), the bottom part, the top cover and the exterior walls enclosing the battery module (as shown in figure 1-3); and
a partition wall (i.e., platform) (125) within the housing (paragraph [0039]) (see figure 4) and adjacent to the battery module (as shown in figure 4);
	a gas conveyor (i.e., HVAC unit) (180) configured to circulate gas flow through a flow channel loop (see arrows in figure 4) formed within the housing (as shown in figure 4) by the partition wall (125) and the exterior wall (110) (i.e., HVAC units 180, 182 is operative to generate and force a supply flow F2 of conditioned air into the main compartment 130 through the port 180A, to draw in a return flow F6 of air from the main compartment 130 through the port 180B, to generate and force a supply flow F8 of conditioned air into the plenum 132 through the port 180C, and to draw in a return flow F6 of air from the plenum 132 through the port 180C. The UPS system 100 may be configured such that the main supply flow F2 becomes a circulating flow F4 that thereafter becomes the main return flow F6. Likewise, the UPS system 100 may be configured such that the plenum supply flow F8 becomes a circulating flow F10 that thereafter becomes the plenum return flow F11. A portion F12 of the plenum supply flow F8 may exit the plenum 132 through the floor panel 126 into the main compartment 130.) (paragraph [0039]-[0040], [0046]); 
	wherein the battery module is on the bottom part (as shown in figure 4 below); and
	a gas sensor (i.e., H2 sensor) (158A) configured to detect an excess concentration of a gas species in the gas flow (i.e., sensor detects a gas) (paragraph [0059]), the gas sensor being arranged in the flow channel loop (as shown in figure 4).
Mandarino teaches the battery module (160) is interconnected by a plurality of high current connectors (i.e., cabling) (170) (paragraph [0042]) (see figure 4) but does not explicitly articulate the particulars of the battery module having a first system terminal and a second system terminal. However, such is implicit or at the very least highly obvious. Mandarin teaches the battery module includes a plurality of batteries each having a first terminal (i.e., a positive terminal) (162A) and a second terminal (i.e., negative terminal) (162B) and electrically connected to one another by the high current connector (170) (paragraph [0042]) (see figure 4). Further, Mandarino teaches each battery module (160) and desired load equipment is connected to the UPS (paragraph [0048]). It would be obvious to a skilled artisan to include system terminals in the battery system of Mandarino in order to supply the required or desired power from the connected battery modules. Batteries are well known to include terminals to connect a load or a charger. It is clear a system terminal would be required in order to connect a load to the battery modules and therefore, supply the required or desired power.    
Mandarino does not teach the particulars of ends of the partition wall are spaced from the exterior walls, and further wherein the gas flow is formed to follow a current path between the first system terminal and the second system terminal by the spaces between the ends of the partition wall and the exterior walls.
Iida, directed to a battery system (i.e., onboard battery) (paragraph [0037]), teaches a battery system having a plurality of cells (i.e., cells) (12) (see figure 2) (paragraph [0044]). Further, Iida teaches a battery system including exterior walls (i.e., rear and front surface sections) (13, 14), a plurality of battery modules (3) (paragraph [0043]-[0045]) (see figure 6) and a partition wall (17) spaced from the exterior walls (i.e., opening edge) (as shown in figure 6) (paragraph [0047]). Iida teaches the ends of the partition wall are spaced from the exterior walls (see figure below). Further, Iida teaches the partition wall form chambers (21) (paragraph [0047]) and the space of the partition wall allow communication between chambers and gas (i.e., cooling air) to flow and cool the battery modules efficiently (paragraph [0072]-[0078]).


    PNG
    media_image1.png
    598
    566
    media_image1.png
    Greyscale

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the battery system of Mandarino to include ends of the partition wall spaced from the exterior walls where the gas flow is formed to follow a current path between the first system terminal and the second system terminal by the spaces between the ends of the partition wall and the exterior walls as suggested by Iida in order to facilitate cooling between modules and decrease heat generated by current flow.    
Regarding claim 2, Mandarino teaches the battery module (160) and the plurality of high current connectors (170) are arranged within the flow channel loop (as shown in figure 3-4) (paragraph [0039], [0042]).
Regarding claim 3, Mandarino teaches the gas flow circulates through the entire battery module (160), over all of the high current connectors (170), and by the gas sensor (158A) (as shown in figure 4). In addition, the limitation is reciting how the gas flows in the battery system and is not further limiting the structure of the battery system itself. Since the battery structure of Mandarino is the same as the one claimed, the same is expected to be able to circulate the gas flow through the entire battery module, high current connectors, and gas sensor.  It is noted that while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).  
Regarding claim 4, Mandarino teaches a cell compartment is configured to accommodate the battery module (as shown in figure 4) (paragraphs [0039]-[0042]) and an additional compartment to accommodate the gas sensor (158A) and are defined in the housing along the flow channel loop (as shown in figure 4) (paragraphs [0039]-[0042]). Mandarino does not explicitly articulate the particulars of the gas conveyor (180) being accommodated in an additional compartment defined within the housing. Nonetheless, Mandarino teaches the gas conveyor (180) fluidly communicate with the interior chamber (111) and plenum (132) (paragraph [0046]). One of ordinary skill in the art could have consider rearranging the components in a manner where the gas conveyor is positioned inside the additional compartment and within the housing and still being in fluid communication with the gas sensor and the battery module. Unless new or unexpected results are achieved, the particular placement of the gas conveyor or the gas sensor appears to be an obvious matter of design choice (see MPEP 2144.04 VI). However, Iida teaches a gas conveyor (i.e., cooling fan) (43) in an additional compartment to cause gas to flow and cool the battery cells efficiently (paragraph [0076]-[0078]) (see figure 6 above). Iida teaches the partition wall define cell compartments (i.e., chambers) (21) within the housing and are fluidly connected with the additional compartment (as shown in figure 6 below). Therefore, it would be apparent to a skilled artisan to modify Mandarino to include an additional compartment for the gas conveyor and the gas sensor in order to allow gas to flow and cool the batteries efficiently.  
Regarding claim 6, Mandarino teaches the battery module as described above in claim 1 and 4 but does not explicitly articulate the specifics as recited in the instant claim. However, from the cross-sectional view of the battery system (see figure 4), it appears that the battery module has a cell compartment defined within the housing along the flow channel loop. Further, from the top view of the battery system (see figure 3), it appears that multiple battery modules (160) can be arranged in the battery system with two gas conveyors (i.e., HVAC Units) (180) (182) (paragraph [0046]). As such, it is clear that there is an adjacent cell compartment (adjacent to the one of the gas conveyors) within the housing, and the cell compartment and additional compartments are fluidly connected to the gas inlet and to adjacent cell compartments via a gas outlet (see figures 3-4) which reads on the claimed limitation.  
Regarding claim 7, Mandarino teaches the battery system as described above in claim 1 to include the gas sensor. Mandarino does not explicitly articulate the particulars of the gas sensor array comprising a plurality of gas sensors. However, the mere duplication of parts has no patentable significance unless a new or unexpected result is produced (see MPEP 2144). One of ordinary skill in the art could have easily consider including multiple sensors in order to predictably detect concentration of gas in different parts of the system. 
Regarding claim 8, Mandarino teaches a battery management system (i.e., controller) (paragraph [0048]). Mandarino does not explicitly teach the particulars of the gas sensor to transmit a signal to the battery management system. However, such is implicit or at the very least highly obvious. For instance, Mandarino teaches the gas sensor detects a gas, in the event a potentially dangerous concentration of H2 is detected, the H2 detection system will automatically disconnect the batteries and activate a fan to purge the plenum (paragraph [0059]) (corresponds to the gas sensor is configured to transmit a signal in response to detection of the excess concentration of the gas species in the gas flow). A skilled artisan would understand a battery management system or a controller is required so when a transmitted signal from the sensor is received, the controller responds to disconnect the batteries and purge the plenum. A sensor is defined as a device that responds to physical stimulus (e.g., heat, light, sound, pressure, concentration, etc.) and transmit a resulting signal as for measurement or operating control1. It is obvious that a battery management system or controller would be required in order to receive such signal and responds to a specific operating execution (i.e., disconnect batteries and purge plenum). 
Regarding claim 9, Mandarino teaches the battery system as described above in claim 1 and 8 to include the particulars of the battery management system. Mandarino does not teach the specifics of the battery disconnect unit interconnected between the first and second system terminals configured to transmit a disconnect signal to the battery and the terminals in response to receiving the disconnect signal. However, as indicated above in claim 8, such is implicit or at the very least highly obvious. The system of Mandarino includes the sensor gas sensor detects a gas, in the event a potentially dangerous concentration of H2 is detected, the H2 detection system will automatically disconnect the batteries and activate a fan to purge the plenum (paragraph [0059]). A skilled artisan would understand a disconnect unit would be required in order to disconnect the batteries.
Regarding claim 10, Mandarino teaches the battery system as described above in claim 1 and 8.  Mandarino does not teach the particulars of the battery system further comprising a plurality of low current connectors configured to provide data connection between the battery module and the battery management system and arranged in the flow channel loop. Nonetheless, Mandarino system comprises several components that appears to require a plurality of low current connectors to provide data connection between the battery modules and battery management system:
Temperature sensors to separately detect the ambient temperatures of the main compartments (paragraph [0052]).
H2 sensors to detect gas, and in the event a potentially dangerous concentration of H2 is detected, the H2 system will automatically disconnect the batteries and activate a fan to purge the plenum (paragraph [0059]).
An H2 system that disconnect the batteries and activate the fan to purge the plenum (paragraph [0059]).
HVAC units to adjust the temperature of the chambers or compartments and maintain the desired temperatures (paragraph [0052]-[0053]).
As such, a skilled artisan would understand a connection is needed (i.e., low current connectors) in the battery system in order:
For the temperature sensor to detect or measure and send a response relating the ambient temperature of the chambers or compartments or when the temperature is outside of a threshold so the HVAC adjust the temperature to a desired one.
For the H2 sensor to detect a dangerous concentration and send a response so that the fan is activated and purges the plenum.
For the H2 system to receive a response relating the dangerous concentration so the batteries are disconnected.
For the HVAC units to receive a response and adjust the temperature as desired. 
Regarding claim 11-12, As indicated above, Mandarino teaches the battery system comprises a plurality of high current connector (170) (paragraph [0042]) and a first and second system terminal. In addition, Mandarino teaches a first battery module (164), a second battery module (166) and a third battery module (168), each battery module interconnected to a plurality of current connector (170) (paragraph [0042]). As articulated above, batteries are well known to include terminals to connect a load or a charger. It is clear a system terminal would be required in order to connect a load to the battery modules and therefore, supply the required or desired power.  As such, the battery modules needs to be connected with the system terminals in order to supply the required or desired power from the interconnected battery modules. It would be apparent to a skilled artisan to connect the second system terminal with a second module terminal and a first second system terminal with a first module terminal using the first and second current connector respectively so that the desired power is supplied. In addition, rearranging the system terminals (i.e., first and second system terminals) to where they are connected (i.e., first and second module terminals) appears to be an obvious matter and one can arbitrarily designate one or another terminal as “first” or “second” system terminal and similarly, one or another module as “first” or “second” modules giving that Mandarino teaches the system having multiple battery modules (164) (166) (168).      
Regarding claim 13, Mandarino does not explicitly teaches the battery system is used in an electric vehicle. However, batteries are well known to have applicability in electric vehicles. Batteries are defined as devices consisting of one or more electrochemical cells with external connections for powering electrical devices such as mobile phones, computers, electric cars, etc.2. Mandarino teaches the battery system can provide power to electronic equipment (paragraph [0003]). It would be obvious to a skilled artisan to utilize the battery of Mandarino to power an electric vehicle as batteries can function for such purposes as well as to power electronic equipment such as computers, mobile phones, etc. 

Allowable Subject Matter
Claim 5 is allowed over the prior art of record. The particulars as recited in the claim are not taught or suggested in the prior art. 
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The specifics as recited in the claim is not taught or suggested in the prior art. 

Response to Arguments
Applicant’s argument filed on 04/29/2022 are deemed moot in view of the new grounds of rejection presented in this Office Action, necessitated by Applicant’s amendment to the claims which significantly affected the scope thereof (i.e., by incorporating new limitations into the independent claims, which require further search and consideration). The new limitations have been fully addressed above in view of further consideration and taking a different approach of the prior art of record Iida. 
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Mandarino and Iida are considered art related and Iida teaches particular benefits of having the partition wall with an arrangement where spaces allow an efficient way of gas flow for cooling the battery module. At least, this is some motivation or a suggestion to consider in modifying Mandarino structure to try optimize cooling efficiency. 

Pertinent Prior Art
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Sano (U.S. Patent 4,374,187).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN ROLDAN whose telephone number is (571)272-5098. The examiner can normally be reached Monday - Thursday 9:00 am - 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MILTON I. CANO can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTIAN ROLDAN/Primary Examiner, Art Unit 1723                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See https://www.merriam-webster.com/dictionary/sensor
        2 See https://en.wikipedia.org/wiki/Electric_battery